Citation Nr: 1619417	
Decision Date: 05/13/16    Archive Date: 05/19/16

DOCKET NO.  11-22 399	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUES

1.  Entitlement to compensation under the provisions of 38 U.S.C.A. § 1151 for residuals of a skin graft of the right mid forearm, abdominal scarring, and additional hernia disabilities, claimed as due to VA treatment.  

2.  Entitlement to special monthly pension (SMP) based upon the need for regular aid and attendance of another person.  

3.  Entitlement to service connection for arthritis of multiple joints, to include the fingers, hands, and knees, as well as the jaw and left shoulder.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and her son


ATTORNEY FOR THE BOARD

S. D. Regan, Counsel


INTRODUCTION

The Veteran served on active duty from June 1972 to May 1974.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of a February 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana, that denied compensation under the provisions of 38 U.S.C.A. § 1151 for residuals of a skin graft of the right mid forearm, abdominal scarring, and additional hernia disabilities, claimed as due to VA treatment (listed as entitlement to compensation under the provisions of 38 U.S.C.A. § 1151 for residuals of a skin graft of the right mid forearm, major/dominant extremity, and hernia issues).  By this decision, the RO also denied SMP based upon the need for regular aid and attendance of another person.  

In December 2012, the Veteran appeared at a personal hearing at the RO.  

The issues have been recharacterized to comport with the evidence of record.  

The issue of entitlement to compensation under the provisions of 38 U.S.C.A. § 1151 for residuals of a skin graft of the right mid forearm, abdominal scarring, and additional hernia disabilities, claimed as due to VA treatment, as well as the issue of entitlement to service connection for arthritis of multiple joints, to include the fingers, hands, and knees, as well as the jaw and left shoulder, are addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

1.  The Veteran has been assigned a permanent and total disability rating for nonservice-connected pension purposes due to multiple conditions.  

2.  The Veteran is service-connected for a right shoulder disability (rated 20 percent).  Her nonservice-connected disabilities are listed as hernias with progression to an intestinal fistula (rated 100 percent); residuals of a skin graft of the right mid forearm (rated 10 percent); right median neuropathy and carpal tunnel syndrome (rated as 10 percent); arthritis of multiple joints, to include the fingers, hands, and knees, as well as the jaw and left shoulder (rated as 0 percent); residuals of a total abdominal hysterectomy and bilateral salpingo-oophorectomy (rated 50 percent); coronary artery disease, status post angioplasty and stenting (rated 30 percent); peripheral vascular disease of the right lower extremity (rated 20 percent); peripheral vascular disease of the left lower extremity (rated 20 percent); diabetes mellitus (rated 20 percent); right knee degenerative changes (rated 10 percent); cervical spine degenerative arthritis (rated 10 percent); a mild kyphotic deformity of the thoracic spine (rated 10 percent); lumbosacral spine degenerative changes (rated 10 percent); chronic rhinitis (rated 10 percent); hypertension (rated 10 percent); gastritis (rated 10 percent); and a mild periumbilical hernia (rated 10 percent).  

3.  The Veteran's conditions render her helpless or so nearly helpless that she requires the regular aid and attendance of another person.  




CONCLUSION OF LAW

The criteria for SMP based upon the need for regular aid and attendance of another person are met.  38 U.S.C.A. §§ 1502, 1521 (West 2014); 38 C.F.R. §§ 3.351, 3.352 (2015).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A February 2010 RO decision granted special monthly pension based upon the housebound rate.  The Veteran also seeks special monthly pension based upon the need for regular aid and attendance of another person.  Special monthly pension at the aid and attendance rate is payable when the Veteran is helpless or so nearly helpless that he requires the regular aid and attendance of another person.  To establish a need for regular aid and attendance, the Veteran must be blind or so nearly blind as to have corrected visual acuity of 5/200 or less, in both eyes, or concentric contraction of the visual field to 5 degrees or less; a patient in a nursing home because of mental or physical incapacity; or show a factual need for aid and attendance.  38 C.F.R. §§ 3.351(b)-(c), 3.352(a) (2015). 

A factual need for aid and attendance includes the inability to dress, undress, keep ordinarily clean and presentable, feed oneself, or attend to the wants of nature.  It also includes the frequent need of adjustment of any special prosthetic or orthopedic appliances or either physical or mental incapacity that requires care or assistance on a regular basis to protect against the hazards or dangers incident to a claimant's daily environment.  Also, an individual who is bedridden, as that term is defined by regulation, meets the criteria for aid and attendance.  38 C.F.R. § 3.352(a).  The particular personal functions which the Veteran is unable to perform should be considered in connection with the claimant's condition as a whole.  The evidence need only establish that the Veteran is so helpless as to need regular aid and attendance, not constant need.  Determinations that the Veteran is so helpless as to need regular aid and attendance will not be based solely upon an opinion that the Veteran's condition requires the veteran to be in bed.  They must be based on the actual requirement of personal assistance from others. 38 C.F.R. § 3.352(a).  The Veteran must be unable to perform one of the enumerated disabling conditions, but the Veteran's condition does not have to present all of the enumerated disabling conditions.  Turco v. Brown, 9 Vet. App. 222 (1996). 

The criteria for determining whether a Veteran is in need of the aid and attendance of another person may be met if he or she is bedridden.  Bedridden is defined as a condition that, through its essential character, actually requires that the Veteran remain in bed.  The fact that a Veteran has voluntarily taken to bed or that a physician has prescribed rest in bed for the greater or lesser part of the day to promote convalescence or cure will not suffice.  The performance of the necessary aid and attendance service by a relative of the beneficiary or other member of his or her household will not prevent the granting of the additional allowance.  38 C.F.R. § 3.352.  

The Veteran contends that she is entitled to SMP based upon the need for regular aid and attendance of another person.  She specifically maintains that she requires the aid and attendance of another person to get in and out of bed, change her clothes, get to and from the restroom, and to protect herself from the hazards or dangers of a normal environment.  

The Veteran has been assigned a permanent and total disability rating for nonservice-connected pension purposes due to multiple conditions.  

The Veteran is service-connected for a right shoulder disability (rated 20 percent).  

The RO has previously noted that the Veteran has multiple non-service-connected disabilities including hernias with progression to an intestinal fistula (rated 100 percent); residuals of a skin graft of the right mid forearm (rated 10 percent); right median neuropathy and carpal tunnel syndrome (rated as 10 percent); arthritis of multiple joints, to include the fingers, hands, and knees, as well as the jaw and left shoulder (rated as 0 percent); residuals of a total abdominal hysterectomy and bilateral salpingo-oophorectomy (rated 50 percent); coronary artery disease, status post angioplasty and stenting (rated 30 percent); peripheral vascular disease of the right lower extremity (rated 20 percent); peripheral vascular disease of the left lower extremity (rated 20 percent); diabetes mellitus (rated 20 percent); right knee degenerative changes (rated 10 percent); cervical spine degenerative arthritis (rated 10 percent); a mild kyphotic deformity of the thoracic spine (rated 10 percent); lumbosacral spine degenerative changes (rated 10 percent); chronic rhinitis (rated 10 percent); hypertension (rated 10 percent); gastritis (rated 10 percent); and a mild periumbilical hernia (rated 10 percent).  

The Board notes that a June 2009 VA aid and attendance or housebound examination report; an August 2014 VA aid and attendance or housebound examination report; and a May 2015 statement from a VA physician specifically address whether the Veteran requires the aid and attendance of another person.  

A June 2009 VA aid and attendance or housebound examination report includes a notation that the Veteran's claims file was reviewed.  The examiner reported that the Veteran had multiple complaints and multiple different illnesses.  It was noted that her current diagnoses were status post an incisional hernia with an intestinal obstruction; peripheral vascular disease; diabetes mellitus; degenerative joint disease; neuropathy; facial weakness; disorders of magnesium and metabolism; hypertension; low back pain; menopause; and diabetes mellitus.  The examiner reported that that the Veteran was transported to the examination by her son with whom she resides.  The examiner indicated that the Veteran was not currently hospitalized, but that she had been hospitalized within the previous year for multiple abdominal surgeries, including a ruptured viscus; end-to-end anastomosis; a fistula development; and recurrent ventral hernias.  The examiner stated that the Veteran also developed an abscess on her right forearm during that previous hospitalization which required subsequent debridement and then repair with a split-thickness skin graft.  

The examiner reported that the Veteran was not permanently bedridden, but that she did have a hospital bed at home.  It was noted that her best corrected vision was 20/50, and that her son managed her financial affairs.  The examiner stated that the Veteran appeared to be able to protect herself from the hazards of her daily environment.  The examiner indicated that the Veteran was left alone during the day by her son, but that her son only worked five to ten minutes away and that she was able to contact him by phone easily.  It was noted that the Veteran's son also had the leeway to leave work and go home if there were any issues.  The examiner stated that the Veteran was still currently recuperating from her most recent hospitalizations and that she still had some home health aides who attended to her two times per week to help check on her healing incision, as well as her skin abscess.  

The examiner reported that the Veteran stated that she had poor balance, and that she ambulated around the house either on her own, or with the help of a cane or a walker.  It was noted that the Veteran was able to perform all of her self-care duties, including her personal hygiene without any problems.  It was noted that the Veteran's son did indicate that he would assist the Veteran to the bathroom if he was there, but that she was able to do that on her own during the day.  The examiner reported that the Veteran maintained that most of her day was spent either sitting or lying on the couch listening to music or doing crossword puzzles or latch hook.  It was noted that the Veteran rarely left her home unless her son would take her out of the house.  The Veteran related that she was able to cook as long as she did not have to lift heavy pots or pans, and that she was able to do light laundry loads.  The examiner indicated that the Veteran maintained that she was unable to climb stairs and that her bed was placed downstairs.  

The examiner reported that the Veteran had a normal build, and that her posture was somewhat stooped in the thoracic area.  The examiner stated that the Veteran appeared to be in a fairly good state of nutrition.  It was noted that the Veteran's gait was somewhat slow and purposeful, but that she seemed somewhat unsteady.  The examiner indicated that the Veteran was able to ambulate without assistance.  The examiner reported that the Veteran had weakness in both her upper and lower extremities.  It was noted that the Veteran stated that she was able to bathe and clothe herself and that she could perform normal feeding and toileting, etc.  The examiner related that the Veteran did complain of some generalized discomfort in the right shoulder, as well as some pain and hypersensitivity to the dorsum of the right hand, and to her right thumb, index, and third finger.  

The examiner indicated that the Veteran developed an abscess in her right dorsal mid forearm while hospitalized and that such necessitated incision and drainage of the abscess and then a subsequent slip-thickness skin graft which the Veteran felt may have aggravated her hypersensitivity and pain.  It was noted that there were no amputations.  As to the Veteran's upper extremities, the examiner reported that there were contractures, bilaterally, with boutonniere deformities of both of her fifth fingers, but that the Veteran reported that such contractures were congenital.  As to the Veteran's lower extremities, the examiner reported that the Veteran stated that her legs were somewhat swollen and had been that way since she was a child.  It was noted that there was no pitting edema, but that there was evidence of mild varicosities on both lower extremities.  The examiner indicated that the Veteran's dorsalis pedis and posterior tibial pulses were normal, bilaterally, and that there was no evidence of muscle atrophy, contractures, weakness, and lack of coordination or other interferences.  The examiner indicated that the Veteran's balance was generally stable, and that she was able to ambulate without teetering or falling, but that she felt uncomfortable.  It was noted that the Veteran preferred to be pushed in a wheelchair if possible.  

The examiner reported that there were no obvious deformities as to the Veteran's spine, truck, and neck, but that she did have tenderness to the posterior cervical area with restricted range of motion.  It was noted that the Veteran also complained of discomfort along her dorsal and lumbar spine.  The examiner stated that there was no interference in her breathing and that there was a slight increased kyphosis in her thoracic spine.  

The examiner indicated that the Veteran was able to walk without the assistance of another person for approximately ten to twenty feet, but that she felt somewhat unsteady during that timeframe and that she felt more comfortable if others were around.  It was noted that the Veteran reported that she used a wheelchair, or, if possible, a walker at her home.  The examiner maintained that the Veteran only left her home once or twice a month to go to the doctor with her son.  

As to a diagnosis, the examiner sated that the Veteran did appear to be dependent upon her son, with whom she lived, and that she was virtually housebound without his assistance.  

An August 2014 VA aid and attendance or housebound examination report includes a notation that the Veteran's claims file was reviewed.  The examiner reported that the Veteran was not permanently bedridden and that she was not currently hospitalized.  The examiner stated that the Veteran could travel beyond her domicile in a private vehicle with a family member.  It was noted that the Veteran did not use orthopedic or prosthetic appliances.  As to whether the Veteran was able to protect herself from daily hazards and dangers, the examiner indicated that the Veteran did not have dizziness or memory loss and that she did not have imbalance that affected her ability to ambulate.  The examiner reported that there were no other body parts or system impairments that affected the ability of the Veteran to protect herself from her daily environment.  The examiner maintained that the Veteran was able to perform all self-care functions.  

The examiner reported that the Veteran's posture was slouched and that her gait was ataxic.  It was noted that the Veteran was overweight.  The examiner stated that the Veteran was able to walk without the assistance of another person for up to a few hundred yards.  The examiner indicated that the Veteran did not need aid with ambulation and that she was able to leave her home unrestricted.  The examiner reported that the Veteran's best corrected vision was not 5/200 or worse in both eyes and that her cervical spine did not have limitation of motion or deformity.  It was noted that the Veteran's thoracolumbar spine did have limitation of motion or a deformity in that there was a generalized decreased range of motion of the lumbar spine.  The examiner stated that the function of the Veteran's upper extremities was not normal.  As to upper extremity strength and coordination, the examiner indicated that the Veteran had mild to moderate impairment of the right arm and a normal left arm.  The examiner maintained that the function of the Veteran's lower extremities was normal and that she had severe back pain which affected her daily life in every way.  It was noted that her back pain limited her ability to perform household chores and that her son lived with her to provide assistance when he was able to, but that he was currently working.  

The examiner reported that the Veteran had a normal ability for self-feeding, and that she had some difficulty with her ability to dress and undress.  It was noted that the Veteran had a normal ability to bathe and normal toileting ability, but that she had some difficulty with self-grooming.  The examiner indicated that the Veteran was able to handle her benefit payments, bills, and financial affairs.  It was noted that a social work assessment was not necessary.  The diagnoses were degenerative disc disease; diabetes; obesity; degenerative joint disease; hypertension; and peripheral vascular disease.  

A November 2014 statement from a VA registered nurse indicates that the Veteran required assistance to test her blood glucose.  The nurse stated that she saw the Veteran and her son in October 2014 and that she agreed that the Veteran was unable to manipulate equipment to perform a finger stick due to weakness of her right hand.  

A May 2015 statement from a VA physician indicates that due to limited movement of the Veteran's arms, as well as due to her diabetes, neuropathy, peripheral vascular disease, and low back pain, the Veteran was unable to perform her daily chores and her activities of daily living without the assistance of her son and/or a friend.  The physician stated that the Veteran's friend assisted her with bathing and dressing, as well as with her meals, using her glucometer, paying her checks, and with her ambulation at least three times per week.  The physician indicated that the Veteran reported that she paid her friend for her assistance.  The physician reported that the Veteran's son assisted the Veteran with grocery shopping; housekeeping duties; driving; using her glucometer and checking her blood sugar; and with heavy lifting.  The physician maintained that the Veteran's condition was permanent with no expected improvement.  

Based on all the evidence, the Board finds that the Veteran is in need of the regular aid and attendance of another person.  The Board observes that the Veteran is not in a nursing home and that she is not blind or so nearly blind as to have corrected visual acuity of 5/200 or less in both eyes, or concentric contraction of her visual field to five degrees or less.  The Board also notes that the June 2009 and August 2014 aid and attendance or housebound examination reports do not specifically suggest that the Veteran has a demonstrated the need for aid and attendance.  The Board notes, however, that the June 2009 VA aid and attendance or housebound examination report did indicate that the Veteran appeared to be dependent upon her son.  

Additionally, the Board observes that a subsequent May 2015 statement from a VA physician specifically indicates that due to limited movement of the Veteran's arms, as well as due to her diabetes, neuropathy, peripheral vascular disease, and low back pain, the Veteran was unable to perform her daily chores and her activities of daily living without the assistance of her son and/or a friend.  The examiner indicated that the Veteran's son and/or her friend assisted the Veteran with activities including bathing and dressing; preparing meals; using a glucometer and/or checking her blood sugar; paying her checks; housekeeping duties; driving; heaving lifting; and with her ambulation.  The Board further notes that a November 2014 statement from a VA registered nurse indicates that the Veteran required assistance to test her blood glucose.  

The Board observes that a VA physician has specifically found that the Veteran is unable to perform her daily chores and her activities of her daily living without the assistance of another person.  Resolving doubt in the Veteran's favor, the Board finds that the Veteran is in need of the regular aid and attendance of another person due to her conditions.  Accordingly, SMP based upon the need for the regular aid and attendance of another person is warranted.  38 U.S.CA. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  


ORDER

Entitlement to SMP based upon the need for the regular aid and attendance of another person is granted, subject to the laws and regulations governing the payment of monetary awards.  



REMAND

The remaining issues on appeal are entitlement to compensation under the provisions of 38 U.S.C.A. § 1151 for residuals of a skin graft of the right mid forearm, abdominal scarring, and additional hernia disabilities, claimed as due to VA treatment, and entitlement to service connection for arthritis of multiple joints, to include the fingers, hands, and knees, as well as the jaw and left shoulder.  

As to her 1151 claim, the Veteran essentially contends that she has residuals of skin graft of the right mid forearm, abdominal scarring, and additional hernia disabilities as a result of VA treatment.  The Veteran specifically maintains that in an April 2007, a VA physician told her that she needed to strengthen her abdominal muscles in regard to her hernia condition.  She asserts that a computed tomography scan should have been performed at that time.  She also indicates that due to her exercising to strengthen her abdominal muscles, her hernia ruptured and she almost died from infection.  The Veteran states that her residual impairments include being completely incapacitated for approximately one year, pain in her abdominal scar tissue, and paralysis of the right thumb and hand.  She essentially contends that if not for the VA physician's advice to exercise her abdominal muscles, her hernia would never have ruptured and caused her additional disabilities.  

An April 2007 VA treatment entry notes that the Veteran was seen regarding a possible recurrent incision hernia.  It was noted that the Veteran denied that she had any abdominal pain, and that there were no masses or bulges, problems voiding or with bowel movements, constipation, or diarrhea.  The examiner reported that the Veteran stated that she had undergone ten operations on her abdomen, including three prior hernia repairs, with possible mesh, and that her last repair required a small partial small bowel resection.  It was noted that a computed tomography scan of the abdomen in 2003 shows a minimal umbilical hernia, which was uncomplicated.  

The examiner indicated that the physical examination was essentially unremarkable with special attention to the abdomen which was notably obese, with a retracted midline scare.  The examiner stated that there was no tenderness and or masses, and that a hernia could not be demonstrated in both the supine and standing positions.  The examiner indicated that he had a long discussion regarding the findings, and that the Veteran again stressed that she was not having problems with her abdomen or abdominal wall, and that she did not want to undergo any more surgery unless absolutely necessary.  The examiner stated that he told the Veteran that they could simply follow things along for the present, but that he did stress to her to seek medical attention immediately if she had nausea, vomiting, or abdominal pain, or if she noticed any masses along or near the incision.  

A May 23, 2008, VA treatment entry notes that the Veteran presented to the emergency room with a tender, incarcerated, recurrent, incisional hernia.  The Veteran stated that the mass had protruded for about a week and that it became more tender and began to sting on that day.  It was noted that the Veteran denied that she had vomiting or nausea, and that she stated that she had a normal bowel movement that morning.  The examiner reported that the Veteran had several prior abdominal operations in the past, including an incisional hernia repair with mess, and a repair of a recurrent incisional hernia with a strangulated bowel in 2002.  The examiner stated that the Veteran currently had a pending evaluation for a recurrent hernia repair at another VA facility and that an April 2008 computed tomography scan of the abdomen shows a recurrent incision hernia containing a small bowel without obstructions.  It was noted that the Veteran had multiple medical problems including non-insulin dependent diabetes mellitus; hypertension; cardiomegaly; and obesity.  The impression was an incarcerated, possible, strangulated recurrent incision hernia with dehydration and pending sepsis.  The examiner reported that he discussed the case with another physician who was arranging transfer for an emergent operation at Parkview Hospital.  

A May 23, 2008, history and physical report from Parkview Hospital indicates that the Veteran was presented on an emergency basis from a VA hospital.  The Veteran reported that since the beginning of the week, she had suffered worsening discomfort from a known incisional ventral hernia which was recurrent.  It was noted that the Veteran previously had four hernia repairs.  She stated that the pain originally had not been too bad and she denied that she had any nausea, vomiting, or constipation.  The Veteran indicated that the pain had become more intense and described it as a burning sensation.  She stated that she had noted discoloration over the left side of her mid abdominal hernia the previous Monday.  The impression was an incarcerated, probably strangulated, necrotic bowel, and a recurrent incisional ventral hernia with sepsis.  

An August 2008 discharge summary from Parkview Hospital indicates that the Veteran had multiple prior hernia repairs and that she presented to a VA hospital on May 23, 2008, and was transferred to Parkview Hospital, where she was evaluated and found to have evidence of another ventral hernia with concern for strangulation.  The examiner indicated that the Veteran was taken to the operating room and that she was found to have a perforated recurrent ventral hernia with extensive necrotizing infection of the abdominal wall.  It was noted that the Veteran underwent, initially, an exploratory laparotomy, lysis of adhesions, a partial small bowel resection, repair of an enterotomy, and debridement of the anterior wall with a silo placement.  The examiner indicated that the Veteran subsequently required multiple additional procedures.  The examiner stated that the Veteran had a leak from her anastomosis, and, again, needed numerous operations.  It was noted that the Veteran also developed a wound on her right forearm which eventually required excision with a skin graft.  The examiner reported that the Veteran required a long stay in the intensive care unit and that she was eventually transferred to the floor.  The examiner stated that the Veteran developed an enterocutaneous fistula which was simply controlled with a pouch.  The examiner indicated that the Veteran had a gradual improvement in her course and that she was transferred in August 2008.  

The Board notes that pursuant to 38 U.S.C.A §  1151, entitlement to benefits based on the failure to diagnose a preexisting condition requires a determination that: (1) VA failed to diagnose or treat a preexisting disease or injury; (2) a physician exercising the degree of skill and care ordinarily required of the medical profession reasonably should have diagnosed the condition and rendered treatment; and (3) the Veteran suffered a disability that probably would have been avoided if the proper diagnosis and treatment had been rendered.  38 U.S.C.A. § 1151 Roberson v. Shinseki, 607 F.3d 809, 816-17 (Fed.Cir.2010).  

The Board observes that that the Veteran has not been afforded a VA examination with an opportunity to obtain a responsive etiological opinions, following a thorough review of the entire claim folder, as to her claim for entitlement to compensation under the provisions of 38 U.S.C.A. § 1151 for residuals of a skin graft of the right mid forearm, abdominal scarring, and additional hernia disabilities, claimed as due to VA treatment.  Such an examination must be accomplished on remand.  38 C.F.R. § 3.159(c)(4).  

Prior to the examinations, any outstanding records of pertinent medical treatment must be obtained and added to the record.  

Additionally, the Board notes that a May 2006 RO decision denied service connection for arthritis of multiple joints, to include the fingers, hands, and knees, as well as the jaw and left shoulder.  In September 2006, the Veteran's representative expressed disagreement with the denial of that claim.  The RO issued another rating decision in February 2008 that confirmed and continued the denial of service connection for arthritis of multiple joints, to include the fingers, hands, and knees, as well as the jaw and left shoulder.  However, pursuant to Jones v. Shinseki, 619 F.3d 1368 (Fed. Cir. 2010), this is insufficient as the claim may only be resolved by appellate adjudication.  The Board observes that RO has not issued a statement of the case as to the issue of entitlement to service connection for arthritis of multiple joints, to include the fingers, hands, and knees, as well as the jaw and left shoulder.  Under the circumstances, the Board finds it necessary to remand this issue to the RO for the issuance of a statement of the case.  See Manlincon v. West, 12 Vet. App. 238, 240-41 (1999); Holland v. Gober, 10 Vet. App. 433, 436 (1997).

Accordingly, the case is REMANDED for the following:  

1.  Ask the Veteran to identify all medical providers who have treated her for right arm problems, abdominal scarring, and hernia problems since September 2014.  After receiving this information and any necessary releases, obtain copies of the related medical records which are not already in the claims folder.  Document any unsuccessful efforts to obtain records, inform the Veteran of such, and advise him he may obtain and submit those records.  

2.  Thereafter, schedule the Veteran for a VA examination by an appropriate medical professional to determine whether the Veteran incurred residuals of a skin graft of the right mid forearm, abdominal scarring, and additional hernia disabilities, as a result of VA treatment.  The entire claims file, to include all electronic files, must be reviewed by the examiner.  The examiner must diagnose all current residuals of a skin graft of the right mid forearm (to include paralysis of the right thumb and hand); abdominal scarring; and hernia disabilities.  

Based on a review of the claim file, examination of the Veteran, and generally accepted medical principles, the examiner must provide medical opinions addressing each of the following:  

(a) Whether VA failed to diagnose or treat a preexisting hernia disability.  

(b) Whether it is at least as likely as not that any disability to the Veteran's right mid forearm (including a skin graft and/or paralysis of the right thumb and hand) and abdomen, and/or any additional hernia disabilities, were caused by VA treatment (to include misdiagnosis).  

(c)  If a relationship between the claimed residuals of a skin graft of the right mid forearm, abdominal scarring, and additional hernia disabilities and the VA treatment is shown, the examiner must then provide an opinion as to whether it is as likely as not that any such disabilities and/or additional disability was the result of carelessness, negligence, lack of proper skill, error in judgment or similar instance of fault on the part of VA, or an event not reasonably foreseeable.  

(d) The examiner must provide a detailed description of any residual disability presently manifested as a result of VA treatment, surgeries, etc.

In offering these impressions, the examiner must include a discussion addressing the findings and conclusions set forth in the VA and private treatment records and reports.  

The examination report must include a complete rationale for all opinions expressed.  

3.  Issue the Veteran a statement of the case as to the issue of entitlement to service connection for arthritis of multiple joints, to include the fingers, hands, and knees, as well as the jaw and left shoulder, to include notification of the need to timely file a substantive appeal to perfect her appeal on this issue.  

4.  Then readjudicate the appeal.  If the benefit sought remains denied, issue a supplemental statement of the case and return the case to the Board.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).

______________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


